United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 00-3794EA
                                  _____________

Winston G. Chandler,                     *
                                         *
             Appellant,                  *
                                         *
      v.                                 * On Appeal from the United
                                         * States District Court
United States Air Force, Secretary;      * for the Eastern District
Raymond H. Weller, Chief of              * of Arkansas.
Correction Board, United States Air      *
Force; Martha Maust, Panel Chair,        *
United States Air Force,                 *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: April 27, 2001
                              Filed: June 26, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

RICHARD S. ARNOLD, Circuit Judge.

       Major Winston G. Chandler brought this action alleging that during his military
career an Air Force mistake prevented him from receiving promotions due him, and that
the Air Force Board for Correction of Military Records (Board) failed to correct the
mistake pursuant to the Reserve Officer Personnel Act of 1954. The District Court
dismissed Major Chandler&s claim as time-barred under 28 U.S.C. § 2401(a). On
reconsideration, the Court added that, pursuant to the Little Tucker Act, 28 U.S.C.
§ 1346, the Court of Federal Claims, rather than the District Court, has jurisdiction over
Major Chandler&s claim. We affirm in part and reverse and remand in part.

        Major Chandler served as a commissioned officer from 1944 through his
retirement in 1966. In 1983, discovering retrospectively the Air Force&s failure to grant
him the sequence of promotions to which he believed he was entitled, Major Chandler
submitted to the Board a formal application for correction pursuant to 10 U.S.C. § 1552
(allowing the Board, at the discretion of the Secretary of the Air Force, to correct errors
and remove injustices from military records and, when it finds error, to award
retroactive promotions and back pay). Following administrative consideration, the
Board denied his claim, concluding he had not shown either that he was eligible for an
earlier promotion or that he had been placed in the wrong “promotion zone.” Major
Chandler again brought the matter before the Board in 1995 and was again denied
relief; he sought reconsideration, and the Board, after review on the merits, delivered
a third adverse decision in March 1999. Major Chandler filed this action in July 2000.

       In providing for the establishment of military boards of review, Congress
exercised its authority over the military granted in Art. I, § 8 of the Constitution and
long recognized by courts. See Chappell v. Wallace, 462 U.S. 296, 300-04 (1983)
(“special and exclusive system of military justice” provides appropriate redress for
military complaints). This Court has previously determined that matters affecting
military discipline are nonjusticiable, see Watson v. Ark. Nat&l Guard, 886 F.2d 1004,
1008-09 (8th Cir. 1989). We agree with the District Court that it cannot grant Major
Chandler a promotion to Lieutenant Colonel, the rank which he claims. This does not
mean, however, that the District Court was without jurisdiction in the matter. Under
the Administrative Procedure Act, 5 U.S.C. §§ 701-06, the District Court has authority
to review the decisions of military review boards to determine whether they are
arbitrary, capricious, not supported by substantial evidence, or contrary to law. See
Chappell, 426 U.S. at 303; Watson, 886 F.2d at 1008 n.10; see also Kreis v. Secretary

                                           -2-
of the Air Force, 866 F.2d 1508, 1513-15 (D.C. Cir. 1989). Because Major Chandler
has waived any request for monetary damages in excess of $10,000, we perceive no
impediment to the District Court&s jurisdiction. See 28 U.S.C. § 1491 and § 1346(a)(2)
(Court of Federal Claims has jurisdiction over non-tort civil actions against the United
States; district courts have jurisdiction over such claims not exceeding $10,000).

        Moreover, Major Chandler&s action was timely for purposes of such review,
since it was brought within six years of the Board&s 1999 decision. See 28 U.S.C.
§ 2401(a) (6-year limitations period); Kinsey v. United States, 852 F.2d 556, 557 (Fed.
Cir. 1988) (claim against United States first accrues “on the date when all the events
have occurred which fix the liability of the Government and entitle the claimant to
institute an action”). The regulations which govern the Board's procedures provide for
motions for reconsideration, and fix no time limit within which such motions may be
filed. When the Board, for the third time, rejected the plaintiff's request, it did so only
after reexamining the merits of his claim under the Reserve Officer Personnel Act.

       Although the District Court may review the Board&s decision, we see no basis
for a cause of action against the two named individuals. See Chappell, 426 U.S. at
300-04. Accordingly, we affirm the dismissal as to the individual defendants, we
reverse as to the Air Force, and we remand to the District Court for further proceedings
consistent with this opinion. On remand, the District Court should proceed to decide
Major Chandler's claim under the Reserve Officer Personnel Act, using the standards
set forth in the Administrative Procedure Act.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -3-